Exhibit 10.19


TRANSPORT CORPORATION OF AMERICA, INC.


FORM OF


INCENTIVE
STOCK OPTION AGREEMENT

        THIS OPTION AGREEMENT is made as of the ____ day of _________, _______
between TRANSPORT CORPORATION OF AMERICA, INC., a Minnesota corporation (the
“Company”), and _______________, an employee of the Company or one or more of
its subsidiaries (the “Optionee”).

        WHEREAS, the Company desires, by affording the Optionee an opportunity
to purchase shares of its Common Stock, $.01 par value (the “Common Stock”), as
hereinafter provided, to carry out the purpose of the 1995 Stock Plan, as
amended, of the Company approved by its shareholders;

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties hereto have
agreed, and do hereby agree, as follows:

        1.       Grant of Option. The Company hereby grants to the Optionee the
right and Option (hereinafter called the “Option”) to purchase from the Company
all or any part of an aggregate amount of ____________ shares of the Common
Stock of the Company on the terms and conditions herein set forth. It is
intended that the Option shall constitute an incentive stock option as defined
in Section 422A of the Internal Revenue Code of 1986, as amended.

        2.       Purchase Price. The purchase price of the shares of the Common
Stock covered by this Option shall be $______ per share.

        3.       Term of Option. The term of the Option shall be for a period of
ten (10) years from the date hereof (the “Option Date”), subject to earlier
termination as hereinafter provided.

        4.       Exercise of Option. During the first year the Option is
outstanding it may not be exercised with respect to any of the shares covered
thereby. Subject to the provisions of paragraphs 6 and 7 hereof, the Option may
thereafter be exercised during the term specified in Paragraph 3 as follows:

(a)  

from and after 12 months from the Option Date, the Option may be exercised as to
25% of the total number of shares;


(b)  

from and after 24 months from the Option Date, the Option may be exercised as to
an additional 25% of the total number of shares;





--------------------------------------------------------------------------------


(c)  

from and after 36 months from the Option Date, the Option may be exercised as to
an additional 25% of the total number of shares; and


(d)  

from and after 48 months from the Option Date, the Option may be exercised as to
the remaining 25% of the total number of shares.


        5.        Non-Transferability. The Option shall not be transferable
otherwise than by will or the laws of descent and distribution, and the Option
may be exercised, during the lifetime of the Optionee, only by the Optionee.
More particularly (but without limiting the generality of the foregoing), the
Option may not be assigned, transferred (except as provided above), pledged, or
hypothecated in any way; shall not be assignable by operation of law; and shall
not be subject to execution, attachment, or similar process. Any attempted
assignment, transfer, pledge, hypothecation, or other disposition of the Option
contrary to the provisions hereof, and the levy of any execution, attachment, or
similar process upon the Option, shall be null and void and without effect.

        6.        Termination of Employment. In the event the employment of the
Optionee shall be terminated for any reason whatsoever (including retirement),
the Option may be exercised (to the extent the Optionee shall have been entitled
to do so at the date of his or her termination of employment) by the Optionee at
any time within three (3) months after such termination of employment, but in no
event later than the expiration of the term specified in paragraph 3. So long as
the Optionee shall continue to be an employee of the Company or one or more if
its subsidiaries, the Option shall not be affected by any change of duties or
position. Nothing in this Option Agreement shall confer upon the Optionee any
right to continue in the employ of the Company or of any of its subsidiaries or
interfere in any way with the right of the Company or any such subsidiary to
terminate the employment of the Optionee at any time.

        7.        Death or Permanent Disability of Optionee. If the Optionee
shall die while still employed by the Company or one or more of its
subsidiaries, or shall become permanently and totally disabled while still
employed by the Company or one or more of its subsidiaries, the Option may be
exercised (to the extent that the Optionee shall have been entitled to do so at
the date of his or her death or termination by reason of permanent and total
disability) by the Optionee, his or her legal representative or the person to
whom the Option is transferred by will or the applicable laws of descent and
distribution, at any time within nine (9) months after the Optionee’s death or
termination by reason of permanent disability, but in no event later than the
expiration of the term specified in paragraph 3 hereof.

        8.        Method of Exercising Option. Subject to the terms and
conditions of this Option Agreement, the Option may be exercised by written
notice to the Chief Financial Officer of the Company at the principal office of
the Company. Such notice shall state the election to exercise the Option and the
number of shares in respect of which it is being exercised, and shall be signed
by the person so exercising the Option. Such notice shall be accompanied by
payment of the full purchase price of such shares which payment shall be made in
cash or by certified check or bank draft payable to the Company, by any other
form of legal consideration deemed sufficient by the Company and consistent with
the purpose of the 1995 Stock Plan, as amended, and applicable, law, or, in the
sole discretion of the Company, by delivery of


2

--------------------------------------------------------------------------------


shares of Common Stock of the Company with a fair market value equal to the
purchase price or by a combination of cash and such shares, whose fair market
value shall equal the purchase price. For purposes of this paragraph the “fair
market value” of the Common Stock of the Company shall be established in the
manner set forth in Section 1(h) of the 1995 Stock Plan, as amended. The
certificate or certificates for the shares as to which the Option shall have
been so exercised shall be registered in the name of the person so exercising
the Option, or if the Optionee so elects, in the name of the Optionee or one
other person as joint tenants, and shall be delivered as soon as practicable
after the notice shall have been received. In the event the Option shall be
exercised by any person other than the Optionee, such notice shall be
accompanied by appropriate proof of the right of such person to exercise the
option. All shares that shall be purchased upon the exercise of the Option as
provided herein shall be fully paid and nonassessable.

        9.        Withholding Requirements. Upon exercise of the Option by the
Optionee and prior to the delivery of shares purchased pursuant to such
exercise, the Company shall have the right to require the Optionee to remit to
the Company cash in an amount sufficient to satisfy applicable federal and state
tax withholding requirements. The Company shall inform the Optionee as to
whether it will require the Optionee to remit cash for withholding taxes in
accordance with the preceding sentence within two (2) business days after
receiving from the Optionee notice that such Optionee intends to exercise, or
has exercised, all or a portion of the Option.

        10.        Stock Plan. This Option is subject to certain additional
terms and conditions set forth in the 1995 Stock Plan, as amended, pursuant to
which this Option has been issued. A copy of the 1995 Stock Plan, as amended, is
on file with the Chief Financial Officer of the Company and each Option holder
by acceptance hereof agrees to and accepts this Option subject to the terms of
the 1995 Stock Plan, as amended.

        11.        General. The Company shall at all times during the term of
the Option reserve and keep available such number of shares of Common Sock as
will be sufficient to satisfy the requirements of this Option Agreement, shall
pay all original issue and transfer taxes with respect to the issue and transfer
of shares pursuant hereto and all other fees and expenses necessarily incurred
by the Company in connection therewith, and will from time to time use its best
efforts to company with all laws and regulations which, in the opinion of
counsel for the Company, shall be applicable thereto.

        12.        Investment Certificate. Prior to the receipt of the
certificates pursuant to the exercise of the Option granted hereunder, the
Optionee shall, if required in the Company’s discretion, demonstrate an intent
to hold the shares acquired by exercise of the Option for investment and not
with a view to resale or distribution thereof to the public by delivering to the
Company an investment certificate or letter in such form as the Company may
require.

        13.        Subsidiary. As used herein, the term “subsidiary” shall mean
any current or future corporation which would be a “subsidiary corporation” of
the Company, as that term is defined in Section 425 of the Internal Revenue Code
of 1986, as amended.


3

--------------------------------------------------------------------------------


        14.        Status. Neither the Optionee nor the Optionee’s executor,
administrator, heirs, or legatees shall be or have any rights or privileges of a
shareholder of the Company in respect of the shares transferable upon exercise
of the Option granted hereunder, unless and until certificates representing such
hares shall be endorsed, transferred, and delivered and the transferee has
caused the Optionee’s name to be entered as the shareholder of record on the
books of the Company.

        15.        Company Authority. The existence of the Option herein granted
shall not affect in any the right or power of the company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business, or any merger
or consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the common Stock of the Company or
the rights thereof, or dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporation
act or proceeding, whether of a similar character or otherwise.

        16.        Disputes. As a condition of the granting of the Option herein
granted, the Optionee agrees, for the Optionee and Optionee’s personal
representatives, that any dispute or disagreement which may arise under or as a
result of or pursuant to this Option Agreement shall be determined by the Board
of Directors of the Company, in its sole discretion, and that any interpretation
by the Board of the terms of this Option Agreement shall be final, binding and
conclusive.

        17.        Binding Effect. This Option Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.

        IN WITNESS WHEREOF, the Company has caused this Option Agreement to be
duly executed by an officer thereunto duly authorized, and the Optionee has
hereunto set his hand, all as of the day and year first above written.

  TRANSPORT CORPORATION OF AMERICA, INC.      
By_____________________________________________  
   Its__________________________________________      
_____________________________________________
______________________________________, Optionee


4

--------------------------------------------------------------------------------


Exhibit 10.19 (con’t)

TRANSPORT CORPORATION OF AMERICA, INC.

FORM OF

NON-QUALIFIED
STOCK OPTION AGREEMENT

        THIS OPTION AGREEMENT is made as of the _____ day of _______, _____
between TRANSPORT CORPORATION OF AMERICA, INC., a Minnesota corporation (the
“Company”), and ___________, an employee of the Company or one or more of its
subsidiaries (the “Optionee”).

        WHEREAS, the Company desires, by affording the Optionee an opportunity
to purchase shares of its Common Stock, $.01 par value (the “Common Stock”), as
hereinafter provided, to carry out the purpose of the 1995 Stock Plan of the
Company approved by its shareholders;

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties hereto have
agreed, and do hereby agree, as follows:

        1.       Grant of Option. The Company hereby grants to the Optionee the
right and Option (hereinafter called the “Option”) to purchase from the Company
all or any part of an aggregate amount of ___________ shares of the Common Stock
of the Company on the terms and conditions herein set forth.

        2.       Purchase Price. The purchase price of the shares of the Common
Stock covered by this Option shall be $_____ per share.

        3.        Term of Option. The term of the Option shall be for a period
of ten (10) years from the date hereof (the “Option Date”), subject to earlier
termination as hereinafter provided.

        4.       Exercise of Option. During the first year the Option is
outstanding it may not be exercised with respect to any of the shares covered
thereby. Subject to the provisions of paragraphs 6 and 7 hereof, the Option may
thereafter be exercised during the term specified in Paragraph 3 as follows:

    (a)        from and after 12 months from the Option Date, the Option may be
exercised as to 25% of the total number of shares;


    (b)        from and after 24 months from the Option Date, the Option may be
exercised as to an additional 25% of the total number of shares;





--------------------------------------------------------------------------------


    (c)        from and after 36 months from the Option Date, the Option may be
exercised as to an addition 25% of the total number of shares; and


    (d)        from and after 48 months from the Option Date, the Option may be
exercised as to the remaining 25% of the total number of shares.


        5.              Non-transferability. The Option shall not be
transferable otherwise than by will or the laws of descent and distribution, and
the Option may be exercised, during the lifetime of the Optionee, only by the
Optionee. More particularly (but without limiting the generality of the
foregoing), the Option may not be assigned, transferred (except as provided
above), pledged, or hypothecated in any way; shall not be assignable by
operation of law; and shall not be subject to execution, attachment, or similar
process. Any attempted assignment, transfer, pledge, hypothecation, or other
disposition of the Option contrary to the provisions hereof, and the levy of any
execution, attachment, or similar process upon the Option, shall be null and
void and without effect.

        6.              Termination of Employment. In the event the employment
of the Optionee shall be terminated for any reason whatsoever (including
retirement), the Option may be exercised (to the extent the Optionee shall have
been entitled to do so at the date of his or her termination of employment) by
the Optionee at any time within three (3) months after such termination of
employment, but in no event later than the expiration of the term specified in
paragraph 3. So long as the Optionee shall continue to be an employee of the
Company or one or more of its subsidiaries, the Option shall not be affected by
any change of duties or position. Nothing in this Option Agreement shall confer
upon the Optionee any right to continue in the employ of the Company or of any
of its subsidiaries or interfere in any way with the right of the Company or any
such subsidiary to terminate the employment of the Optionee at any time.

        7.              Death or Permanent Disability of Optionee. If the
Optionee shall die while still employed by the Company or one or more of its
subsidiaries, or shall become permanently and totally disabled while still
employed by the Company or one or more of its subsidiaries, the Option may be
exercised (to the extent that the Optionee shall have been entitled to do so at
the date of his or her death or termination by reason of permanent and total
disability) by the Optionee, his or her legal representative or the person to
whom the Option is transferred by will or the applicable laws of descent and
distribution, at any time within nine (9) months after the Optionee’s death or
termination by reason of permanent disability, but in no event later than the
expiration of the term specified in paragraph 3 hereof.

        8.              Method of Exercising Option. Subject to the terms and
conditions of this Option Agreement, the Option may be exercised by written
notice to the Chief Financial Officer of the Company at the principal office of
the Company. Such notice shall state the election to exercise the Option and the
number of shares in respect of which it is being exercised, and shall be signed
by the person so exercising the Option. Such notice shall be accompanied by
payment of the full purchase price of such shares which payment shall be made in
cash or by certified check or bank draft payable to the Company, by any other
form of legal consideration deemed sufficient by the Company and consistent with
the purpose of the 1995 Stock Plan and applicable law, or, in the sole
discretion of the Company by delivery of shares of Common Stock of the


2

--------------------------------------------------------------------------------


Company with a fair market value equal to the purchase price or by a combination
of cash and such shares, whose fair market value shall equal the purchase price.
For purposes of this paragraph the “fair market value” of the Common Stock of
the Company shall be established in the manner set forth in Section 1(i) of the
1995 Stock Plan. The certificate or certificates for the shares as to which the
Option shall have been so exercised shall be registered in the name of the
person so exercising the Option, or if the Optionee so elects, in the name of
the Optionee or one other person as joint tenants, and shall be delivered as
soon as practicable after the notice shall have been received. In the event the
Option shall be exercised by any person other than the Optionee, such notice
shall be accompanied by appropriate proof of the right of such person to
exercise the Option. All shares that shall be purchased upon the exercise of the
Option as provided herein shall be fully paid and nonassessable.

        9.              Withholding Requirements. Upon exercise of the Option by
the Optionee and prior to the delivery of shares purchased pursuant to such
exercise, the Company shall have the right to require the Optionee to remit to
the Company cash in an amount sufficient to satisfy applicable federal and state
tax withholding requirements. The Company shall inform the Optionee as to
whether it will require the Optionee to remit cash for withholding taxes in
accordance with the preceding sentence within two (2) business days after
receiving from the Optionee notice that such Optionee intends to exercise, or
has exercised, all or a portion of the Option.

        10.              Stock Plan. This Option is subject to certain
additional terms and conditions set forth in the 1995 Stock Plan pursuant to
which this Option has been issued. A copy of the 1995 Stock Plan is on file with
the Chief Financial Officer of the Company and each Option holder by acceptance
hereof agrees to and accepts this Option subject to the terms of the 1995 Stock
Plan.

        11.              General. The Company shall at all times during the term
of the Option reserve and keep available such number of shares of Common Stock
as will be sufficient to satisfy the requirements of this Option Agreement,
shall pay all original issue and transfer taxes with respect to the issue and
transfer of shares pursuant hereto and all other fees and expenses necessarily
incurred by the Company in connection therewith, and will from time to time use
its best efforts to comply with all laws and regulations which, in the opinion
of counsel for the Company, shall be applicable thereto.

        12.              Investment Certificate. Prior to the receipt of the
certificates pursuant to the exercise of the Option granted hereunder, the
Optionee shall, if required in the Company’s discretion, demonstrate an intent
to hold the shares acquired by exercise of the Option for investment and not
with a view to resale or distribution thereof to the public by delivering to the
Company an investment certificate or letter in such form as the Company may
require.

        13.              Subsidiary. As used herein, the term “subsidiary” shall
mean any current or future corporation which would be a “subsidiary corporation”
of the Company, as that term is defined in Section 425 of the Internal Revenue
Code of 1986, as amended.


3

--------------------------------------------------------------------------------


        14.              Status. Neither the Optionee nor the Optionee’s
executor, administrator, heirs, or legatees shall be or have any rights or
privileges of a shareholder of the Company in respect of the shares transferable
upon exercise of the Option granted hereunder, unless and until certificates
representing such shares shall be endorsed, transferred, and delivered and the
transferee has caused the Optionee’s name to be entered as the shareholder of
record on the books of the Company.

        15.              Company Authority. The existence of the Option herein
granted shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock of the Company or the rights thereof, or dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

        16.              Disputes. As a condition of the granting of the Option
herein granted, the Optionee agrees, for the Optionee and the Optionee’s
personal representatives, that any dispute or disagreement which may arise under
or as a result of or pursuant to this Option Agreement shall be determined by
the Board of Directors of the Company, in its sole discretion, and that any
interpretation by the Board of the terms of this Option Agreement shall be
final, binding and conclusive.

        17.              Binding Effect. This Option Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereto.

        IN WITNESS WHEREOF, the Company has caused this Option Agreement to be
duly executed by an officer thereunto duly authorized, and the Optionee has
hereunto set his hand, all as of the day and year first above written.

  TRANSPORT CORPORATION OF AMERICA, INC.      
By_____________________________________________  
   Its__________________________________________      
_____________________________________________
______________________________________, Optionee


4

--------------------------------------------------------------------------------


Exhibit 10.19 (con’t)

TRANSPORT CORPORATION OF AMERICA, INC.


FORM OF


DIRECTOR
STOCK OPTION AGREEMENT

        THIS OPTION AGREEMENT is made as of the ______ day of _________,
________, between TRANSPORT CORPORATION OF AMERICA, INC., a Minnesota
corporation (the “Company”), and __________________, a member of the Board of
Directors of the Company (the “Optionee”).

        WHEREAS, the Company desires, by affording the Optionee an opportunity
to purchase shares of its Common Stock, $.01 par value (the “Common Stock”), as
hereinafter provided, to carry out the purpose of the 1995 Stock Plan of the
Company approved by its shareholders;

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties hereto have
agreed, and do hereby agree, as follows:

    1.        Grant of Option. The Company hereby grants to the Optionee the
right and Option (hereinafter called the “Option”) to purchase from the Company
all or any part of an aggregate amount of ________ shares of the Common Stock of
the Company on the terms and conditions herein set forth.

    2.        Purchase Price. The purchase price of the shares of the Common
Stock covered by this option shall be $______ per share.

    3.        Term of Option. The term of the Option shall be for a period of
five (5) years from the date hereof (the “Option Date”), subject to earlier
termination as hereinafter provided.

    4.        Exercise of Option. Subject to the provisions of Paragraph 6
hereof, the Option may be exercised in whole or in part at any time from and
after the Option Date until the expiration of the term specified in paragraph 3.




--------------------------------------------------------------------------------


    5.        Non-Transferability. The Option shall not be transferable
otherwise than by will or the laws of descent and distribution, and the Option
may be exercised, during the lifetime of the Optionee, only by the Optionee.
More particularly (but without limiting the generality of the foregoing), the
Option may not be assigned, transferred (except as provided above), pledged, or
hypothecated in any way; shall not be assignable by operation of law; and shall
not be subject to execution, attachment, or similar process. Any attempted
assignment, transfer, pledge, hypothecation, or other disposition of the Option
contrary to the provisions hereof, and the levy of any execution, attachment, or
similar process upon the Option, shall be null and void and without effect.

    6.        Termination of Status. In the event the Optionee shall cease to be
a member of the Company’s Board of Directors for any reason whatsoever, any
unexercised Option shall terminate and be deemed cancelled thirty (30) days
thereafter, unless the Board of Directors, in its discretion, shall waive or
modify such 30-day term. In no event shall the Option be exercisable after the
expiration of the term of the Option specified in paragraph 3.

    7.        Method of Exercising Option. Subject to the terms and conditions
of this Option Agreement, the Option may be exercised by written notice to the
Chief Financial Officer of the Company at the principal office of the Company.
Such notice shall state the election to exercise the Option and the number of
shares in respect of which it is being exercised, and shall be signed by the
person so exercising the Option. Such notice shall be accompanied by payment of
the full purchase price of such shares which payment shall be made in cash or by
certified check or bank draft payable to the Company, by any other form of legal
consideration deemed sufficient by the Company and consistent with the purpose
of the 1995 Stock Plan and applicable law, or, in the sole discretion of the
Company, by delivery of shares of Common Stock of the Company with a fair market
value equal to the purchase price or by a combination of cash and such shares,
whose fair market value shall equal the purchase price. For purposes of this
paragraph the “fair market value” of the Common Stock of the Company shall be
established in the manner set forth in Section 1(h) of the 1995 Stock Plan. The
certificate or certificates for the shares as to which the Option shall have
been so exercised shall be registered in the name of the person so exercising
the Option, or if the Optionee so elects, in the name of the Optionee or one
other person as joint tenants, and shall be delivered as soon as practicable
after the notice shall have been received. In the event the Option shall be
exercised by any person other than the Optionee, such notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option. All shares that shall be purchased upon the exercise of the Option as
provided herein shall be fully paid and nonassessable.

    8.        Withholding Requirements. Upon exercise of the Option by the
Optionee and prior to the delivery of shares purchased pursuant to such
exercise, the Company shall have the right to require the Optionee to remit to
the Company cash in an amount sufficient to satisfy applicable federal and state
tax withholding requirements. The Company shall inform the Optionee as to
whether it will require the Optionee to remit cash for withholding taxes in
accordance with the preceding sentence within two (2) business days after
receiving from the Optionee notice that such Optionee intends to exercise, or
has exercised, all or a portion of the Option.


2

--------------------------------------------------------------------------------


    9.        Stock Plan. This Option is subject to certain additional terms and
conditions set forth in the 1995 Stock Plan pursuant to which this Option has
been issued. A copy of the 1995 Stock Plan is on file with the Secretary of the
Company and each Option holder by acceptance hereof agrees to and accepts this
Option subject to the terms of the 1995 Stock Plan.

    10.        General. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Common Stock as will
be sufficient to satisfy the requirements of this Option Agreement, shall pay
all original issue and transfer taxes with respect to the issue and transfer of
shares pursuant hereto and all other fees and expenses necessarily incurred by
the Company in connection therewith, and will from time to time use its best
efforts to comply with all laws and regulations which, in the opinion of counsel
for the Company, shall be applicable thereto.

    11.        Investment Certificate. Prior to the receipt of the certificates
pursuant to the exercise of the Option granted hereunder, the Optionee shall, if
required in the Company’s discretion, demonstrate an intent to hold the shares
acquired by exercise of the Option for investment and not with a view to resale
or distribution thereof to the public by delivering to the Company an investment
certificate or letter in such form as the Company may require.

    12.        Status. Neither the Optionee nor the Optionee’s executor,
administrator, heirs, or legatees shall be or have any rights or privileges of a
shareholder of the Company in respect of the shares transferable upon exercise
of the Option granted hereunder, unless and until certificates representing such
shares shall be endorsed, transferred, and delivered and the transferee has
caused the Optionee’s name to be entered as the shareholder of record on the
books of the Company.

    13.        Company Authority. The existence of the Option herein granted
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock of the Company of the rights thereof, or dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

    14.        Disputes. As a condition of the granting of the Option herein
granted, the Optionee agrees, for the Optionee and the Optionee’s personal
representatives, that any dispute or disagreement which may arise under or as a
result of or pursuant to this Option Agreement shall be determined by the Board
of Directors of the Company, in its sole discretion, and that any interpretation
by the Board of the terms of this agreement shall be final, binding and
conclusive.

    15.        Binding Effect. This Option Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.


3

--------------------------------------------------------------------------------


    16.        Counterparts. This agreement may be executed in any number of
counterparts, all of which together shall constitute one and the same
instrument.

        IN WITNESS WHEREOF, the Company has caused this Option Agreement to be
duly executed by an officer thereunto duly authorized, and the Optionee has
hereunto set his or her hand, all as of the day and year first above written.

  TRANSPORT CORPORATION OF AMERICA, INC.      
By_____________________________________________  
   Its__________________________________________      
_____________________________________________
______________________________________, Optionee





4

--------------------------------------------------------------------------------